--------------------------------------------------------------------------------

Exhibit 10.1
 
HOUSTON AMERICAN ENERGY CORP.
 
PRODUCTION INCENTIVE COMPENSATION PLAN
 

1. Definitions.



The following definitions shall apply to the Plan:


“Applicable Revenues” shall mean the Company’s proportionate share of gross
revenues, after deduction of ad valorem, severance and other taxes measured by
production, from Designated Wells.


“Board” shall mean the board of directors of the Company, as comprised from time
to time.


“Cause” shall have the meaning assigned to such term in any individual
employment or service agreement with a Designated Participant or, if no such
agreement exists or if such agreement does not define “Cause,” Cause shall mean
(i) a Designated Participant’s act(s) of gross negligence or willful misconduct
in the course of Designated Participant’s employment with, or services to, the
Company that is or could reasonably be expected to be materially injurious to
the Company or any of its subsidiaries, (ii) willful failure or refusal by a
Designated Participant to perform in any material respect his or her duties or
responsibilities, (iii) misappropriation by a Designated Participant of any
assets of the Company or any of its subsidiaries, (iv) embezzlement or fraud
committed by a Designated Participant, or at his or her direction, (v) a
Designated Participant’s conviction of, or pleading “guilty” or “ no contest” to
a felony under United States state or federal law.


“Change in Control” shall mean any one of the following: (i) any person is or
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such person any securities acquired directly
from the Company) representing 30% or more of the Company’s then outstanding
securities, excluding any person who becomes such a Beneficial Owner in
connection with a transaction described in clause (A) of paragraph (iii) below;
or (ii) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a two-thirds of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or (iii) there is consummated a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a re-capitalization of the Company (or
similar transaction) in which no person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such person any securities acquired directly
from the Company) representing 30% or more of the combined voting power of the
Company’s then outstanding securities; or (iv) the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale. Notwithstanding the foregoing, a Change
in Control shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the holders of common stock immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.


1

--------------------------------------------------------------------------------

“Committee” shall mean a committee established by the Board to administer the
Plan.


“Company” shall mean Houston American Energy Corp., a Delaware corporation, and
its subsidiaries.


“Designated Participant(s)” shall mean employees and/or consultants designated
by the Committee to participate in the Plan.


“Designated Participant Percentage Interest” shall mean each Designated
Participants assigned interest in Applicable Revenues from a Designated Well.


“Designated Percentage” shall mean a percentage, specified by the Committee, of
Specified Revenues from a Designated Well(s), not to exceed the Pool Cap.


“Designated Well(s)” shall mean wells drilled on Eligible Prospects and
designated as a Designated Well and assigned to a Pool by the Committee.


“Effective Date” shall mean the date on which this Plan is adopted by the Board.


“Eligible Prospects” shall mean any interest in an oil and gas prospect acquired
by the Company on or after the date of adoption of the Plan and designated as
such by the Committee, whether a fee estate, working interest, net revenue
interest, royalty interest, or any other interest in which the Company, directly
or indirectly, derives revenues measured by oil, gas or condensates produced;
provided, however, that no oil and gas prospects in the country of Colombia
shall be Eligible Prospects.


“NRI” shall mean net revenue interest, or a share of oil and gas production
after all royalty and overriding royalty interests.


2

--------------------------------------------------------------------------------

“Plan” shall mean this Houston American Energy Corp. Production Incentive
Compensation Plan, as amended from time to time.


“Pool(s)” shall mean one or more groups of Designated Participants, holding
Designated Interests in Designated Well(s).


“Pool Cap” shall mean two percent (2%).


“Post-Termination Wells” shall mean, with respect to a Designated Participant,
wells spud after the Termination of employment by, or services to, the Company
of such Designated Participant.


“Termination” or “Termination Date” shall mean the termination, or date of such
termination, as appropriate, of employment by, or services to, the Company of
any Designated Participant, regardless of the reason.


“Vested Well Interest” shall mean, with respect to a Designated Participant and
determined as of a specific date, the respective Designated Participant
Participation Interest in each Designated Well, spud on or prior to that date of
such Designated Participant, in each Pool in which such Designated Participant
has been assigned a Designated Participant Participation Interest.



2. Purpose of the Plan



The Plan is intended to provide a method for attracting and retaining key
employees of the Company, and to encourage such individuals to remain with the
Company and devote their best efforts to its affairs, in particular the
Company’s efforts to identify and secure participation interests in attractive
oil and gas opportunities.



3. Administration of the Plan



The Plan shall be administered by the Committee which shall be appointed from
time to time by the Board.  Unless otherwise determined by the Board, the
Company’s Compensation Committee shall act as the Committee under this Plan.


The Committee shall have authority to establish Pools and to designate Eligible
Prospects, Designated Participants, Designated Participant Percentage Interests,
Designated Percentages and Designated Wells.  The Committee shall consult with,
and receive input from, the Company’s chief executive officer, and other
officers as it deems appropriate, regarding such designations but the Committee
will retain sole final authority in that regard.  The Committee is authorized to
interpret the Plan and from time to time adopt such rules, regulations,
definitions and forms consistent with the provisions of the Plan as it may deem
advisable to carry out the purposes of the Plan.  All decisions made by the
Committee with respect to the Plan shall be final.


3

--------------------------------------------------------------------------------

4. Establishment of Pools



The Committee shall, at its sole discretion, establish one or more Pools.  Each
Pool shall be designated, and known, by a name consisting of the year of
formation of the Pool and the sequential number representing the order in which
such Pool was formed in that year.  The Committee shall, in establishing a Pool,
select from Eligible Prospects, and Designated Wells drilled on such prospects
shall be included in the Pool, and shall select Designated Participants to
participate in such Pool as well as selecting the Designated Interest with
respect to each Designated Well and the Designated Participant Percentage
Interest.


Example 1. The first Pool formed in 2013 shall be designated “2013-1 Pool.” That
Pool may consist of all Designated Wells drilled on Eligible Prospect X with a
Designated Percentage of 2% and Designated Participants consisting of employees
A, B and C, each holding Designated Participant Percentage Interests of 1%, 0.5%
and 0.5%, respectively.  For so long as A, B and C remain Designated
Participants they will be entitled to receive 1%, 0.5% and 0.5%, respectively,
of the Applicable Revenues from each Designated Well drilled on that Eligible
Prospect.


In the event that the Committee determines to designate additional, or a
different group of, Designated Participants than comprise an existing Pool, or
at any such time as the Committee may so determine, the Committee shall
establish an additional Pool(s) reflecting the unique combination of Designated
Participants, Designated Participant Percentage Interests, Eligible Prospects,
Designated Wells and Designated Percentage.


Example 2.  If, during 2013 and assuming the 2013-1 Pool is in existence as
described in Example 1, the Committee determines to grant interests under this
Plan to Designated Participants consisting of employees A, B and D, the
Committee shall establish a new Pool designated “2013-2 Pool.”   In that case,
the 2013-1 Pool will continue to operate as described and the new 2013-2 Pool
will be established to include such Eligible Prospects, Designated Wells,
Designated Percentage and Designated Participant Percentage Interest as the
Committee shall determine.


Each Pool shall receive and distribute to Designated Participants their relative
Designated Participant Percentage Interest in all Applicable Revenues from
Designated Wells so long as the Designated Wells continue to generate Applicable
Revenues.


4

--------------------------------------------------------------------------------

Example 3.  If wells 1, 2 and 3 on Eligible Prospect X are Designated Wells in
the 2013-1 Pool, Designated Participants A, B and C hold 1%, 0.5% and 0.5%
Designated Participant Percentage Interests and Designated Wells 1, 2 and 3
generate $100,000 of Applicable Revenue during 2013, Designated Participants A,
B and C will receive distributions from the 2013-1 Pool of $1,000, $500 and
$500, respectively, relative to 2013.


Multiple Pools may, but are not required to, have overlapping Eligible Prospects
and overlapping Designated Wells; provided, however, that the total Designated
Percentage with respect to any Designated Well shall not exceed the Pool Cap
and, provided further, that no Pool shall include a well spud prior to the date
of establishment of such Pool.


Example 4.  If the 2013-3 Pool relating to Eligible Prospect Y includes
Designated Participants E, F and G, with a Designated Percentage of 1% in
Designated Wells 4, 5 and 6, allocated among Designated Participants E, F and G
with Designated Participant Percentage Interests of 0.5%, 0.25% and 0.25%, the
Committee may also establish the 2013-4 Pool, also relating to Eligible Prospect
Y and relating to Designated Participants H, I and J, provided that the
aggregate Designated Percentage does not, when added to the Designated
Percentage in the 2013-3 Pool with respect to Eligible Prospect Y, exceed the
Pool Cap and, provided, further, that the 2013-4 Pool shall not include
Designated Wells 4, 5 and 6 although the 2013-3 Pool and 2013-4 Pool may each
include identical Designated Wells spud following establishment of the 2013-4
Pool.



5. Designated Participants and Designated Participant Percentage Interests.



The Committee, in consultation with the chief executive officer and/or members
of management of the Company, may select any employee and/or consultant of the
Company as a Designated Participant and include such Designated Participant in
any one or more Pools as it so determines; provided, however, that no member of
the Committee shall, during his or her service on the Committee, be granted an
interest in any Pool.


With respect to each Designated Participant, the Committee, in consultation with
the chief executive officer and/or members of management of the Company, may
select the Designated Participant Percentage Interest relative to each
Designated Well in each respective Pool; provided, however, that in no event may
the Designated Participant Percentage Interest of the Company’s Chief Executive
Officer in any Designated Well exceed one-half of the applicable Pool Cap with
respect to such Designated Well.


5

--------------------------------------------------------------------------------

6. Eligible Prospects, Designated Wells and Designated Percentage.



The Committee, in consultation with the chief executive officer and/or members
of management of the Company, may select for inclusion in any Pool(s) such
Eligible Prospects as it may deem appropriate.


The Committee, in consultation with the chief executive officer and/or members
of management of the Company, may select for inclusion in any Pool(s) one or
more Designated Wells; provided that a Pool may only include Designated Wells
spud on or after the date of establishment of a Pool.  The Committee may, at its
sole discretion, designated wells drilled on an Eligible Prospect as Designated
Well as each such well is spud or may designate a specified number or all wells
on an Eligible Prospect spud after establishment of a Pool as Designated Wells.


The Committee, in consultation with the chief executive officer and/or members
of management of the Company, may select Designated Percentages with respect to
each Designated Well, provided that the Designated Percentage as to any
individual Designated Well included, in the aggregate, in all Pools shall not
exceed the Pool Cap.  Notwithstanding the foregoing, if the Company’s NRI in a
Designated Well is less than 73% (determined on an 8/8 basis), the Pool Cap
shall be reduced on a 1 for 1 basis and no well with an NRI of 71% or less may
be a Designated Well.


Example 5.  If the Company’s NRI in a Designated Well is 72%, or 1% less than
the minimum NRI, the Pool Cap would be reduced by 1% from 2% to 1%.  With
respect to that Designated Well, the maximum Designated Percentage would be 1%.



7. Pool Payout.



The Committee shall, not later than sixty (60) days following the end of each
calendar year, determine the Applicable Revenues with respect to each Pool.
 Promptly following determination of the Applicable Revenues with respect to a
Pool, the Committee shall cause to be paid to each Designated Participant in
that Pool his or her respective Designated Participant Percentage Interest in
the Applicable Revenues of Designated Wells in the Pool.  The Committee may, at
its sole discretion, make partial interim payouts with respect to one or more
Pools.



8. Vesting of Participation.



Subject to the termination provisions set forth in Section 9, each Designated
Participant’s interest in each Pool vests on the date of grant and shall
continue thereafter regardless of whether the Designated Participant is employed
by, or providing services to, the Company.


6

--------------------------------------------------------------------------------

9. Termination of Employment or Services.



Upon the Termination of a Designated Participant, (a) where Termination is for
“cause”, the Designated Participant’s interest in each Pool in which such
Designated Participant is participating shall terminate on the Termination Date
and such Designated Participant shall only be entitled to payment of amounts
accruing through the Termination Date after which no further payments from any
Pool shall be earned or owing, and (b) where Termination is other than for
“cause”, including resignation, retirement, death or disability of a Designated
Participant, the Designated Participant’s Vested Well Interest in each Pool
shall continue following Termination and the Designated Participant, including
his estate and/or survivors, shall continue to receive payouts from each Pool so
long as Applicable Revenues are derived from Designated Wells in such Pools;
provided, however, that any such Designated Participant shall have no interest
in, and shall receive no portion of Applicable Revenues attributable to,
Post-Termination Wells.



10. Change in Control.



In the event of a Change in Control of the Company, as a condition of such
Change in Control, the acquirer or survivor of such transaction must assume all
obligations of the Company under the Plan; provided, however, that the Committee
may, at its sole discretion, assign overriding royalty interests in Designated
Wells to Designated Participants, in the manner described in Section 11 below,
in which case, the assumption of the obligations of the Company under the Plan
shall be deemed waived.



11. Assignment of Overriding Royalties.



The Committee may, at its sole discretion, from time to time cause the Company
to assign to some or all of the Designated Participants overriding royalty
interests in settlement of some or all the obligations of the Company to make
payments from any one or more Pools.  In the event that the Committee elects to
cause overriding royalty interests to be assigned to Designated Participants,
those overriding royalty interests shall be structured to substantially mirror
the rights of each such Designated Participant immediately prior to such
assignment and shall be conditioned upon receipt by the Company of a written
acknowledgement from any such Designated Participant that such assignment is
made in full settlement of the corresponding right and obligation under the
Plan.



12. Nature of the Plan.



The Plan shall constitute an unfunded, unsecured obligation of the Company to
make cash payments in accordance with the provisions of the Plan.  The
establishment of the Plan and the assignment of interests in the Plan shall not
create a trust.  Legal and equitable title to all Eligible Prospects and
Designated Wells shall remain in the Company and no Designated Participant shall
have any security or other interest in any of the Eligible Prospects or
Designated Wells or any other assets of the Company.  Nothing in the Plan shall
in any way inhibit the Company from dealing with Eligible Prospects or
Designated Wells in any manner.


7

--------------------------------------------------------------------------------

13. Employment Relationship.



A Designated Participant shall be considered to be in the employment or service
of the Company as long as he or she remains an employee or service provider to
the Company, any subsidiary of the Company or any enterprise which acquires the
Company in a Change in Control transaction.  Nothing in the adoption or
implementation of the Plan shall confer on any employee or consultant the right
to continued employment or service with the Company or affect in any way the
right of the Company to terminate his or her employment or service at any time.
 Any question as to whether and when there has been a Termination, and the cause
of such Termination, shall be determined by the Committee and its determination
shall be final.



14. Prohibition Against Assignment or Encumbrance.



No right, title, interest or benefit hereunder shall ever be liable for or
charged with any of the torts or obligations of a Designated Participant or any
person claiming under a Designated Participant, or be subject to seizure by any
creditor of a Designated Participant or any person claiming under a Designated
Participant.  No Designated Participant or any person claiming under a
Designated Participant shall have the power to anticipate or dispose of any
right, title, interest or benefit hereunder in any manner until the same shall
have been actually distributed free and clear of the terms of the Plan.



15. No Right of Inspection.



Neither the Plan nor any action taken thereunder shall be construed as giving a
Designated Participant the right to an accounting or to examine the books or
affairs of the Company or to question or review management decisions relating to
the Company, its properties or activities.



16. Amendment or Termination of Plan.



The Board shall have the right to alter, amend or terminate the Plan at any
time, except that no alteration, amendment or termination will be made without a
Designated Participant’s consent if such alternation, amendment or termination
would impair the rights of such Designated Participant with respect to interests
in Pools then existing.
 
 
8

--------------------------------------------------------------------------------